In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1219V
                                   Filed: December 16, 2016
                                        UNPUBLISHED

****************************
CARLA PINGEL,                         *
                                      *
                    Petitioner,       *       Ruling on Entitlement; Concession;
v.                                    *       Influenza;
                                      *       Shoulder Injury: SIRVA;
SECRETARY OF HEALTH                   *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                   *
                                      *
                    Respondent.       *
                                      *
****************************
Mathew B. Vianello, Jacobson Press & Fields, Clayton MO, for petitioner.
Gordon Elliot Shemin, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

      On September 28, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury caused by her
October 8, 2014 influenza vaccination. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On December 15, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that petitioner’s alleged injury
is consistent with shoulder injury related to vaccine administration (SIRVA), and that it
was caused in fact by the flu vaccine she received on or about October 8, 2014.” Id. at
4. Respondent further agrees that no other cause of petitioner’s injury was identified,
that petitioner suffered sequela of her injury for more than six months, and that

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner has satisfied all legal prerequisites for compensation under the Vaccine Act.
Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2